          Case 2:20-cv-03882-JS Document 14 Filed 02/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES E. MCGEARY                                        Civil Action

                              Plaintiff,                 Case No. 2:20-cv-03882-JS

 v.                                                      Chief Judge Juan R. Sanchez

 MEN MICRO, INC.

                              Defendant.


                   NOTICE OF APPEARANCE OF JAMES S. URBAN
                   ON BEHALF OF DEFENDANT MEN MICRO, INC.

To the Clerk of Court:

       Kindly enter the appearance of James S. Urban, Esq. as counsel for Defendant MEN

Micro, Inc. in the above-captioned matter.

Date: February 12, 2021                      JONES DAY

                                             /s/ James S. Urban
                                             James S. Urban (Pa. I.D. 82019)
                                             500 Grant Street
                                             Suite 4500
                                             Pittsburgh, PA 15219-2514
                                             Telephone: (412) 391-3939
                                             jsurban@jonesday.com

                                             Attorney for Defendant MEN Micro, Inc.
